      Case: 1:20-cv-02806 Document #: 75 Filed: 03/04/21 Page 1 of 4 PageID #:1381




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 DEREK SCOTT WILLIAMS PLLC and
 DEREK SCOTT WILLIAMS REAL ESTATE
 LLC, on behalf
 of themselves and all others similarly situated,               Case No. 20 C 2806

                                    Plaintiffs,

 v.

 THE CINCINNATI INSURANCE
 COMPANY,

                                    Defendant.


                                           JOINT STATUS REPORT

        Plaintiffs Derek Scott Williams, PLLC and Derek Scott Williams Real Estate, LLC and

Defendant The Cincinnati Insurance Company, pursuant to the Court’s Order of February 28,

2021 (Dkt. #72), hereby submit this Joint Status Report containing a proposed discovery plan

and pretrial litigation schedule.

        In accordance with the Court’s Order, the parties met and conferred about pretrial

scheduling on March 4, 2021 and have agreed to the following proposed discovery and pretrial

schedule.

                              Event                                   Proposed Deadline
 Fact Discovery Opens                                           March 5, 2021
 Plaintiffs’ Lead Counsel Submission                            March 19, 2021
 Defendants’ Answer to Remaining Claims                         March 22, 2021
 Deadline to Amend Pleadings or Join Additional Parties         June 30, 2021
    Case: 1:20-cv-02806 Document #: 75 Filed: 03/04/21 Page 2 of 4 PageID #:1382




 Plaintiffs’ Rule 26(a)(2) class certification disclosures       August 6, 2021
 Plaintiffs’ Motion for Class Certification                      August 6, 2021
 Defendants’ Rule 26(a)(2) class certification disclosures       September 20, 2021
 Defendants’ Opposition to Class Certification                   October 25, 2021
 Plaintiffs’ Reply In Support of Class Certification             December 21, 2021


       The parties propose conferring and submitting to the Court a proposal regarding

subsequent deadlines promptly after the Court rules on Plaintiffs’ Motion for Class Certification.


Dated: March 4, 2021

                                               Respectfully submitted,

                                           By: /s/ Michael D. Monico
                                             Michael Monico
                                              Barry A. Spevack
                                              MONICO & SPEVACK
                                              55 West Jackson Blvd
                                              Suite 1315
                                              Chicago, IL 60604
                                              312-782-8500
                                              mm@monicolaw.com
                                              bspevack@monicolaw.com

                                               Local Counsel for Plaintiffs and the Proposed Class


                                               Linda P. Nussbaum
                                               Bart D. Cohen
                                               Christopher B. Sanchez
                                               NUSSBAUM LAW GROUP, P.C.
                                               1211 Avenue of the Americas, 40th Floor
                                               New York, NY 10036
                                               (917) 438-9189
                                               lnussbaum@nussbaumpc.com
                                               bcohen@nussbaumpc.com
                                               csanchez@nussbaumpc.com




                                                  2
Case: 1:20-cv-02806 Document #: 75 Filed: 03/04/21 Page 3 of 4 PageID #:1383




                                  James E. Cecchi
                                  CARELLA, BYRNE, CECCHI,
                                  OLSTEIN, BRODY & AGNELLO, P.C.
                                  5 Becker Farm Road
                                  Roseland, NJ 07068
                                  (973) 994-1700
                                  jcecchi@carellabyrne.com

                                  Michael E. Criden
                                  Lindsey C. Grossman
                                  CRIDEN & LOVE, P.A.
                                  7301 S.W. 57th Court, Suite 515
                                  South Miami, FL 33143
                                  (305) 357-9000
                                  mcriden@cridenlove.com
                                  lgrossman@cridenlove.com

                                  Jason S. Mazer
                                  CIMO MAZER MARK PLLC
                                  100 SE Second Street, Suite 3650
                                  Miami, FL 33131
                                  (305) 374-6481
                                  jmazer@cmmlawgroup.com

                                  Counsel for Plaintiffs and the Proposed Class


                                  By:    /s/ Brian M. Reid
                                  Brian M. Reid (#6216739)
                                  Michael P. Baniak (#6299036)
                                  LITCHFIELD CAVO LLP
                                  303 West Madison Street, Suite 300
                                  Chicago, Illinois 60606
                                  (312) 781-6617 (Reid)
                                  (312) 781-6596 (Baniak)
                                  (312) 781-6630 Facsimile
                                  reid@litchfieldcavo.com
                                  baniak@litchfieldcavo.com

                                  Attorneys for Cincinnati Insurance Company




                                     3
   Case: 1:20-cv-02806 Document #: 75 Filed: 03/04/21 Page 4 of 4 PageID #:1384




                                 AFFIDAVIT OF SERVICE

       Barry A. Spevack, an attorney, states that all parties were served on March 4, 2021

through the Court’s ECF Filing System.



                                                    /s/ Barry A. Spevack
